DETAILED ACTION
Status of the Application
	Claims 21-30 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary amendment cancelling claims 1-20 and the addition of claims 21-30 as submitted in a communication filed on 8/19/2021 is acknowledged. 
Claims 21-30 are at issue and are being examined herein. 

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 60/792,364 filed on 04/14/2006. 
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 11/787,132 filed on 04/13/2007, 12/714,457 filed on 02/27/2010, 12/891,987 filed on 09/28/2010, 13/618,400 filed on 09/14/2012, 14/870,154 filed on 09/30/2015, and 15/973,718 filed on 05/08/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 11/24/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 28 is objected to due to the recitation of “…DNA polymerase, and a biological sample…..; and a nucleic acid reagent comprising….”.   To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “…DNA polymerase, a biological sample…..; and a nucleic acid reagent comprising….”.   Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,988,688.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 21-30 of the instant application are directed in part to (i) a composition comprising a reverse transcription DNA polymerase, a nucleic acid reagent that comprises a primer pair that hybridizes to an mRNA that encodes an EML4-ALK fusion protein that comprises SEQ ID NO: 1 or SEQ ID NO: 8, 
Claims 1-15 of U.S. Patent No. 9,988,688 are directed in part to (a) a composition that comprises (i) a DNA polymerase, (ii) a nucleic acid reagent which comprises a primer pair that hybridizes to an mRNA encoding an EML4-ALK fusion polypeptide that comprises SEQ ID NO: 1 or SEQ ID NO: 18, wherein the primer pair amplifies at least a fragment of said mRNA that comprises the fusion junction, and (iii) a biological sample from a human that has non-small cell lung cancer, wherein the biological sample is a serum, pleural effusion, or tissue biopsy sample, and (b) a composition that comprises a nucleic acid reagent, a DNA polymerase, and a biological sample from a human having non-small cell lung cancer, wherein the nucleic acid reagent comprises a primer pair that hybridizes to a region of the mRNA encoding a polypeptide with ALK kinase activity, wherein the region consists of a nucleotide sequence coding for amino acids 234-796 of SEQ ID NO: 1, wherein the biological sample is a serum, pleural effusion or tissue biopsy sample.  The specification of US Patent No. 9,988,688 discloses a reverse transcription DNA polymerase as a preferred embodiment of the genus of DNA polymerases of the claims. Therefore, the compositions of claims 21-30 of the instant application are deemed an obvious variation of the compositions of claims 1-15 of US Patent No. 9,988,688 in view of the preferred embodiments disclosed.  

Claims 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,955,416.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 21-30 of the instant application are directed in part to (i) a composition comprising a reverse transcription DNA polymerase, a nucleic acid reagent that comprises a primer pair that hybridizes to an mRNA that encodes an EML4-ALK fusion protein that comprises SEQ ID NO: 1 or SEQ ID NO: 8, wherein said primer pair amplifies at least a fragment of the mRNA that comprises the fusion junction, wherein said composition further comprises a biological sample from a human having non-small cell lung cancer, wherein the biological sample is a serum, pleural, effusion or tissue biopsy sample. and (ii) a composition comprising a reverse transcription DNA polymerase, a biological sample from a human having non-small cell lung cancer, and a nucleic acid reagent comprising a primer pair that hybridizes to a region of an mRNA that encodes a polypeptide with ALK activity, wherein the region consists of a nucleotide sequence coding for amino acids 234-796 of SEQ ID NO: 1, wherein the biological sample is a serum, pleural effusion or tissue biopsy sample.
Claims 1-9 of U.S. Patent No. 10,955,416 are directed in part to (i) a composition comprising a biological sample from a human having non-small cell lung cancer, wherein the biological sample comprises a circulating lung cancer cell, a DNA polymerase, and a nucleic acid reagent, wherein the nucleic acid reagent comprises a primer pair that hybridizes to an mRNA that encodes a EML4-ALK fusion polypeptide that comprises SEQ ID NO: 1 or SEQ ID NO: 18, wherein the primer pair amplifies at least a fragment of said mRNA comprising the fusion junction, and (ii) a composition comprising a biological sample from a human having non-small cell lung cancer, wherein the biological sample comprises a circulating lung cancer cell, a DNA polymerase, and a nucleic acid reagent, wherein the nucleic acid reagent comprises a primer pair that hybridizes to a region of the mRNA that encodes a polypeptide with ALK kinase activity, wherein the region consists of a nucleotide sequence coding for amino acids 234-796 of SEQ ID NO: 1.  The specification of US Patent No. 10,955,416 discloses a serum, pleural effusion and a tissue biopsy sample as preferred embodiments of the genus of biological 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 30, 2021